Citation Nr: 1801904	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to a rating in excess of 10 percent for degenerative changes and meniscal tear of the right knee, status post right medial femoral chondroplasty (right knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2013 and January 2017, the Veteran testified at video conference hearings at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of the testimony are associated with the claims file.  

In July 2014 and April 2017, the Board remanded the case to the RO for further development and adjudicative action.

After the April 2017 Board remand, the RO granted service connection for degenerative joint disease lumbar spine.  As there remains no case or controversy regarding the claim for entitlement to service connection for degenerative joint disease of the lumbar spine, that issue is no longer in appellate status.

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected depression, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  The Veteran testified at the January 2017 hearing that he is currently employed by the United States Postal Service.  Neither the Veteran nor his representative have asserted that he is unemployable due to his service-connected depression.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claims for entitlement to service connection for a left knee disability and an increased rating for the service connected right knee disability in April 2017.  Additional development is warranted. 

The Board remanded the Veteran's claim in April 2017 and instructed that the Veteran be given new VA examinations for his knee disability claims.  However, the July 2017 examiner stated that he was unable to provide an adequate VA examination.  The VA examiner noted that there were gross inconsistencies in the Veteran's examination results, indicating probable intentional manipulation of examination results.  Therefore, the VA examiner opined that the VA examination was not valid for objectively assessing functional loss.  Further, the VA examiner noted that secondary causation for the Veteran's left knee disability is possible, but poor cooperation with the examination prevented the VA examiner from making this determination.  

VA case law states that when a Veteran refuses to participate or cooperate during a VA examination it is akin to failure to report for a VA examination without good cause.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (citing 38 C.F.R. § 3.655 (a)).  The regulation states that when the examination is scheduled in conjunction with an original claim, a reopened claim for a benefit, which was previously disallowed, or a claim for increase, failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158.  Because the Veteran appears to have cooperated with previous VA examinations, the Board finds that the Veteran should be afforded another chance to appear at and cooperate with the scheduled VA examinations before adverse actions is taken on his claim.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  Failure to cooperate with any VA examination without good cause may result in an adverse adjudication, including denial of the Veteran's claims.  See 38 C.F.R. §§ 3.158, 3.655.

3.  After the above actions have been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the service treatment records from January 2002 and his testimony at the January 2017 regarding his left knee pain.  The examiner should then:

(a)  Provide an opinion, with supporting clinical rationale, as to whether any left knee disability is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service.  The examiner should specifically address the evidence of in-service treatment for left knee pain and the Veteran's reports of continuous left knee pain after service.  

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed left knee disability was caused or aggravated by the Veteran's service-connected disabilities or disability.    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the 
examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability

4.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current severity of the service-connected right knee disability.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the right knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional right knee range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's right knee disability results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.

5.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  








(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

